In a proceeding to validate a petition designating Edward J. Warner as a candidate in the Republican Party primary election to be held on September 10, 1985 for County Committeemember from the 40th Election District of the Town of Southampton, the appeal is from a judgment of the Supreme Court, Suffolk County (Doyle, J.), dated August 16, 1985, which granted the application.
Judgment affirmed, without costs or disbursements.
Appellant’s contention that the validation proceeding was not timely commenced is without merit in light of the fact that the parties concede that personal service was effected on July 25, 1985, the last date upon which said proceeding could be timely brought (see, Election Law § 16-102 [2]). Moreover, service by mail, as provided for in the order to show cause, was satisfactory under the circumstances herein (see, Matter of Pell v Coveney, 37 NY2d 494; Matter of Gartner v Salerno, 74 AD2d 958, lv denied 49 NY2d 704). Additionally, we find no merit in appellant’s contention that all the signatures on the designated petition should be held invalid. The two pages of the petition witnessed by petitioner Warner alone contain more than enough signatures to support said petition. Therefore, we need not reach appellant’s arguments concerning the alleged invalidity of the signatures witnessed by candidate O’Shea subsequent to his signing of the designating petition of another candidate for the same office. Mollen, P. J., Mangano, Thompson, Rubin and Lawrence, JJ., concur.